Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 17/399,968 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the body of the claim cited four claimed subject matters. It
not clears the functions for claimed limitations layer 2 (L2) backhaul wireless
transceiver, and the ethernet switch. Also, there are not functional correlation between
each claimed subject matter. Therefore, the claim is vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as
being anticipated by JACOB DA SILVA et al. (US 10,693,813 A1), hereinafter JACOB
DA SILVA.
Regarding claim 1, JACOB DA SILVA discloses a self-contained multi-modal
communication system comprising:
a first mobile telecommunication node, wherein the first mobile
telecommunication node provides a private telecommunication network (access point
wired/wireless 64, see figure 2);
a layer 2 (L2) backhaul wireless transceiver (ethernet adaptor connectable to
access point 64 is known in the art as Layer 2, col. 11 lines 42-58; or connection
between two IOT edge server devices, figure 7);
an ethernet switch (the switch 40 connected to network adaptor 56, see col. 11
lines 42-58, and the switch 40 further connect to other switch 70 in standby IOT edge
server device, figure 7); and
an embedded edge cloud compute device, wherein the edge cloud compute
device comprises at least an automatic failover detection system, such that the
automatic failover detection system receives as input a plurality of network parameters
and automatically performs failover and communication modality switching for one or
more communication devices associated with the self-contained multi-modal
communication system (the embedded switch 40, in IOT edge server device, may
bundle the various wired and wireless links as a single logical entity and provide flexible
failover among the links within the bundle. This bundling may be controlled in an active-
standby fashion whereby only one of the links is active for sending and receiving
communications at any given point in time. While there is some potential benefit to
operating the bundle of links in an active-active fashion where all links are used to share
the traffic and increase the total available link bandwidth, this may be impractical
because the links within the bundle use distinct media (i.e., wired versus wireless) and
presumably will have different speeds. Accordingly, when the active link fails, a failover
may occur in an active-standby fashion between an active link and a standby link, such
as between a wired link and a wireless link, or between two wireless links having
different protocols (WiFi and LTE), see col. 12 lines 58 to col. 13 line 20).

Regarding claim 2, JACOB DA SILVA discloses wherein the plurality of network
parameters input to the automatic failover detection system include one or more of:
real-time and historical network traffic, signal-to-noise ratio (SNR), connectivity status,
signal strength, bandwidth, latency, jitter, and packet loss (the failover may be detected
based on the connectivity channel condition, bandwidth, etc… see col. 12 lines 58 to
col. 13 line 20).

Regarding claim 3, JACOB DA SILVA discloses the automatic failover detection
system automatically performs failover, for a given one of the communication devices,
by:  determining that a first communication modality has become unavailable or
insufficient, the determination based at least in part on the plurality of input network
parameters (determining the first active network connection failure eg. WiFi link, see col.
13 lines 1-20); identifying a second communication modality that is available and sufficient to satisfy one or more operational criteria of the given communication device (determining a standby link i.g LTE link, see col. 13 lines 1-20); and
initiating a failover communication link for the given communication device,
wherein the failover communication link is initiated using the identified second
communication modality (switching from active link (i.e WiFi link) to standby link (LTE
link), see col. 12 line 58 to col. 13 line 20).

Regarding claim 5, JACOB DA SILVA discloses the automatic failover detection
system further receives as input the one or more operational criteria of the given
communication device, the one or more operational criteria including power usage
criteria, bandwidth criteria, and security criteria (the failover is determine based on the
availability of link bandwidth of the active link, see col. 13 lines 1-20).

Regarding claim 6, JACOB DA SILVA discloses the automatic failover detection
system further receives as input one or more indications of real-time environmental
data, wherein the one or more indications of real-time environmental data correspond to
a surrounding environment of the first mobile telecommunication node and include a
GPS location, topography information, detected obstacle information, line of sight
information, or attenuation map information (the IoT edge server device may be
installed in an IoT environment near one or more external endpoint devices or
gateways. In such an installation or application, the communications between the
compute nodes and the plurality of external endpoint devices or gateways may include
sensor data received from the external endpoint devices. The type of sensor data is not
limited and will vary from one sensor or device to another sensor or device. For
example, one endpoint device may be a smart oven having a temperature sensor that
provides temperature data and a timer that provides remaining cook time data. In
another example, an endpoint device may be an industrial actuator having a voltage
sensor that provides voltage data and a position sensor that provide position data, see
col. 9 lines 30-54).

Regarding claim 7, JACOB DA SILVA discloses the first mobile
telecommunication node comprises one or more mobile broadband radios forming a
cellular base station; and the private telecommunication network is based on one or
more of a 2G, 3G, 4G LTE, or 5G telecommunication protocol (the communication
between the IOT edge server 10 and endpoint devices 66 may use any of the standard
protocols that are available to the IOT edge server device, see col. 13 lines 38-52).

Regarding claim 8, JACOB DA SILVA disclose wherein the first mobile
telecommunication node, the L2 backhaul wireless transceiver (any of the LTE, WiFi,
wire adaptors, see figure 1), the ethernet switch (switch 40), and the embedded edge
cloud compute device are disposed within a portable housing, the portable housing
further comprising a battery for powering the self-contained multi-modal communication
system (the IOT edge server device includes power supply 12, see figure 1).

Regarding claim 9, JACOB DA SILVA inherently discloses wherein the one or
more mobile broadband radios are each associated with a particular carrier frequency
range, such that each given mobile broadband radio provides the private
telecommunication network via an LTE band corresponding to the particular carrier
frequency range associated with the given mobile broadband radio (inherent feature:
implementing in LTE standard provides a particular carrier frequency range, see col. 11
lines 43-58).

Regarding claim 10, JACOB DA SILVA discloses wherein the first mobile
telecommunication node has a plurality of modular signal connectors for receiving a
corresponding modular signal connector disposed upon each of the one or more mobile
broadband radios (the IOT edge server device having a plurality of connectors
(antennas 86, 88) for communication with the access point 64, see figures 2-5).

Regarding claim 11, JACOB DA SILVA discloses the plurality of modular signal
connectors is disposed on an outer surface of a portable housing containing the first
mobile telecommunications node (the IOT edge server device having a plurality of
connectors (antennas 86, 88) for communication with the access point 64, see figures
2-5).

Regarding claim 15, JACOB DA SILVA discloses the edge cloud compute
device comprises at least a first virtual machine (VM) instance, the first VM instance
implementing an Evolved Packet Core (EPC) of the private telecommunication network
(the IOT edge server device comprises BMC firmware code in the embedded switch 91
as a container or a virtual machine 94 such that the management software can act with
deeper knowledge of the network and current operation of the network (see col. 16 lines
42-67).

Regarding claim 17, JACOB DA SILVA discloses the portable housing is a
backpack (intended use: the switch 40 is embedded within the computer 10 in the sense
that the switch is integrated into the input/output capabilities of the computer 10. If the
computer 10 has a housing or enclosure containing the CPU 31 and the management
processor 20, then the embedded switch 40 may be contained within the housing or
enclosure, see col. 11 lines 21-42).

Regarding claim 18, JACOB DA SILVA discloses a multi-modal communication
system for providing one or more private, self-contained telecommunication networks,
the system comprising:
a broadband cellular network core for providing a private telecommunication
network, the broadband cellular network core comprising at least: a baseband
processor; and a plurality of radio frequency (RF) front ends,
one or more of the RF front ends communicatively coupled to the baseband
processor to thereby implement the private telecommunication network (access points
64, see figure 2);
a wireless mesh transceiver for performing backhaul communications for the
private telecommunication network (one of the LTE or WiFi network is considered
private telecommunication network, see figure 1);
a secondary telecommunication node for providing a secondary
telecommunication network different from the private telecommunication network
(second IOT edge server device 10, see figure 7) and
an embedded edge cloud compute device, wherein the edge cloud compute
device comprises at least a controller configured to receive a plurality of network
parameters and automatically perform communication modality switching between at
least the private telecommunication network and the secondary telecommunication
network, the communication modality switching performed with respect to one or more
communication devices associated with the multi-modal communication system (the
embedded switch 40, in IOT edge server device, may bundle the various wired and
wireless links as a single logical entity and provide flexible failover among the links
within the bundle. This bundling may be controlled in an active-standby fashion whereby
only one of the links is active for sending and receiving communications at any given
point in time. While there is some potential benefit to operating the bundle of links in an
active-active fashion where all links are used to share the traffic and increase the total
available link bandwidth, this may be impractical because the links within the bundle use
distinct media (i.e., wired versus wireless) and presumably will have different speeds.
Accordingly, when the active link fails, a failover may occur in an active-standby fashion
between an active link and a standby link, such as between a wired link and a wireless
link, or between two wireless links having different protocols (WiFi and LTE), see col. 12
lines 58 to col. 13 line 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12-13, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being
unpatentable over JACOB DA SILVA in view of OKANOHARA et al. (US
2016/0371316 A1), hereinafter OKANOHARA.
Regarding claims 4, 12, 14, 16, 19, JACOB DA SILVA fails to discloses the L2
backhaul wireless transceiver comprises one or more of a satellite communication
transceiver or a visible light communication (VLC) transceiver or MANET transceiver.
In the same field of endeavor, OKANOHARA discloses that the edge server may
be communicable to wireless mobile ad hoc mesh network (MANET) (see ¶ 0050) or to
satellite network (see ¶ 0030).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to incorporate OKANOHARA’s
teaching in the network taught by JACOB DA SILVA for adapting to widely used and
available network.

Regarding claim 13, the combination of JACOB DA SILVA-OKANOHARA
discloses the MANET transceiver provides meshed communications between one or
more of: the first mobile telecommunication node and a second mobile
telecommunication node remote from the first mobile telecommunication node, wherein
the second mobile telecommunication node participates in providing the private
telecommunication network; and the first mobile telecommunication node and one or
more communication devices configured to connect to the private telecommunication
network (the wireless adaptor (LTE or WiFi in JACOB DA SILVA replace with MANET
of OKANOHARA) communicate with other communication devices (e.g. IOT devices or
other edge computers), see figure 2 of JACOB DA SILVA).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JACOB DA SILVA.
Regarding claim 20, JACOB DA SILVA fails to discloses at least two LTE front
ends for providing first LTE band of the private LTE network and second LTE band of
the second private LTE network.
JACOB DA SILVA, however, disclose a WiFi antenna and LTE antenna for
providing connections and the switch 40 for switching between LTE connection and
WiFi connection if failure is detected in the active link (se figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to replace the WiFi antenna with
another LTE antenna in the LTE edge server device taught by JACOB DA SILVA
smooth handover of connection for redundancy.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412